             Case 1:20-cv-12229-NMG Document 3 Filed 12/16/20 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


UMUOJI IMPROVEMENT UNION
(NORTH AMERICA), INC.

        Plaintiff

v.

UMUOJI IMPROVEMENT UNION
(NORTH AMERICA), INC., UMUOJI
IMPROVEMENT UNION, MASSACHUSETTS,
INC., VICTOR IDE OKOYE and OGOR OKOYE

        Defendants

     PLAINTIFF’S MEMORANDUM IN SUPPORT OF ITS MOTION FOR PRELIMINARY
                   INJUNCTION AND SHORT ORDER OF NOTICE

        The plaintiff, Umuoji Improvement Union (North America), Inc. (“UIU”), submits this

memorandum in support of its motion that the Court: (1) issue a preliminary injunction enjoining

the defendants from continuing to use UIU’s name and to act as agents of UIU; and (2) ordering the

defendants to file with the Court a complete and itemized accounting of all monies collected in

UIU’s name since September of 2017.

I.      FACTS

        All of the facts set forth herein are also set forth in the Complaint [Doc. #1] and are

supported by the Affidavit of Peter Okeke (“Okeke Aff.”), filed herewith. All references to Exhibits

herein are to the exhibits appended to the Okeke Aff.

        1.      UIU is a nonprofit corporation comprised of members of Umuoji descent who seek

to raise charitable funds to benefit the people of Umuoji, Nigeria.

        2.      UIU was registered as a non-profit organization in the state of Nebraska in 2009. See

Exhibit A, appended.



                                                   1
            Case 1:20-cv-12229-NMG Document 3 Filed 12/16/20 Page 2 of 5



       3.      Ide-Okoye was elected president of UIU in July, 2017.

       4.      Okoye was removed as president of the UIU in November of 2018. See Exhibit B

and Exhibit C, which are, respectively, a letter to Ide-Okoye notifying him of his removal as

president of the UIU as well as a copy of the minutes of a meeting of the UIU board in which Ide-

Okoye’s removal is discussed.

       5.      Peter Okeke then became UIU President. See Exhibit D, which is UIU’s Biennial

Report to the State of Nebraska, Secretary of State.

       6.      After his removal from UIU, Ide-Okoye, rather than seek to contest said removal or

create his own separate organization, instead sought to create his own counterfeit organization. To

that end, he used UIU’s letterhead to create purported minutes from a meeting, which, upon

information and belief, never took place. See Exhibit E, appended.

       7.      The first page of these purported minutes states:

       UIUNA Inc. Domestication/Conversion/Registration to a New Domicile (Massachusetts)
       Since we have no branch or any presence in Nebraska. To maintain our EIN number and
       report to the IRS on the organization’s Form 990. (emphasis added).

The second page of the purported minutes states:

       Another resolution reached was Domestication/Conversation/Registration of our
       organization to a new Domicile (Massachusetts) and closed the articles of incorporation in
       Nebraska. (emphasis added).

       8.      Thereafter, Ide-Okoye created several counterfeit UIU organizations in the

Commonwealth of Massachusetts using the name of UIU, including UIU Massachusetts – 1 and

UIU Massachusetts - 2, in which his wife, Okoye, was a founding officer. See Exhibit F and Exhibit

G, appended, which are, respectively, business entity summaries from the Massachusetts Secretary

of State for UIU Massachusetts - 1 and UIU Massachusetts - 2.

       9.      Ide-Okoye never contested his removal from UIU in Nebraska nor did he seek to

close the articles of incorporation in Nebraska, he simply created new counterfeit UIU organizations


                                                   2
                Case 1:20-cv-12229-NMG Document 3 Filed 12/16/20 Page 3 of 5



in Massachusetts and, upon information and belief, continued using UIU’s IRS identification

information.

          10.     These counterfeit organizations were created in order to confuse potential donors and

business partners and, presumably, the IRS, as to the affiliation or connection of the defendants with

UIU, which has resulted in UIU suffering damages. See Exhibit H, Exhibit I, Exhibit J, and Exhibit

K, which are, respectively affidavits from UIU board members Dr. Matthias I. Okoye, Cletus Ezeji,

Joseph Achebe and Francis Onukwuli.

          11.     Further, since creating these counterfeit organizations, Ide-Okoye has brought

several personal lawsuits against individual members of UIU, both in the Commonwealth of

Massachusetts and the State of Texas. See Ide-Okoye v. Enweze et al., Essex County Superior

Court (Newburyport), Docket No.: 1977CV00310 (plaintiff, Ide-Okoye, seeks damages for

defamation against several members of UIU); Umuoji Improvement Union (North America), Inc. v.

Pearl Oguchi, District Court, 268th Judicial District (Fort Bend), Docket No.: 19DCV25782

(plaintiff, UIU Massachusetts - 1, seeks tort damages against treasurer of UIU).

          12.     These lawsuits aver tortious conduct on the part of certain UIU members and the

parties and issues presented in these lawsuits are distinct from the claims set forth herein.

II.       ARGUMENT

          As set forth, the defendants have engaged in fraud, slander of business title,

misappropriation, and tortious interference with business relationships to the detriment of the

plaintiff. The plaintiff has a very high likelihood of success on the merits of this case and there is a

reasonable chance that in the absence of the relief sought herein the defendants would dissipate their

assets.

          Plaintiff will suffer irreparable harm if this motion is not granted. Without injunctive relief

the plaintiff is likely to suffer continued reputational damages. A preliminary injunction, designed


                                                      3
           Case 1:20-cv-12229-NMG Document 3 Filed 12/16/20 Page 4 of 5



to freeze the status quo and protect the damages remedy, is an appropriate form of relief. Deckert v.

Independence Shares Corporation, 311 U.S. 282, 61 S.Ct. 229 (1940); see also Gilbane Corp. v.

Neighborhood House, LLC, 2002 WL 774992 *2 (Mass. Super. 2002) (Fabricant, J.)

(Massachusetts courts recognize the need to grant injunctive relief where appropriate to preserve

assets to satisfy a judgment); Palriwala v. Palriwala, 59 Mass. App. Ct. 1101 (2003) (unpub.).

       Where there is a strong likelihood that judgment will be in favor of a plaintiff, the necessity

of showing irreparable harm is lessened. Packaging Indus. Group, Inc. v. Cheney, 380 Mass. 609,

617 (1980). Irreparable harm is measured “not [by] the raw amount of irreparable harm the party

might conceivably suffer, but rather the risk of such harm in light of the party’s chance of success

on the merits.” Id. This so called “leaky compartment” standard, cf., Hamilton Watch Co. v. Benrus

Watch Co., Inc., 206 F.2d 738 (2nd Cir. 1953), permits a commensurate decrease in the showing of

irreparable harm as the likelihood of success on the merits increases.

       Accordingly, the plaintiff has met the standards for a preliminary injunction. The public

interest would not be harmed by the granting of these requests. Bank of New England, N.A. v.

Mortgage Corp. of New England, 30 Mass. App. Ct. 238, 246 (1991).

                                                      Respectfully submitted,

                                                      UMUOJI IMPROVEMENT UNION
                                                      (NORTH AMERICA), INC.,

                                                      Plaintiff,

                                                      By its attorney,

                                                      /s/ Travis T. Pregent___________
                                                      Travis T. Pregent (BBO: 682998)
                                                      PREGENT LAW
                                                      One State Street, 1200
                                                      Boston, MA 02109
                                                      (978) 381-3256
                                                      travis@pregentlaw.com

Dated: 12.16.20

                                                  4
           Case 1:20-cv-12229-NMG Document 3 Filed 12/16/20 Page 5 of 5



                                        CERTIFICATION

       I certify that I have served this document via Notice of Electronic Filing for parties and
counsel on the date set forth below in accordance with the Federal Rules of Civil Procedure and this
Court’s Local Rules.

                                                           /s/ Travis T. Pregent ___
                                                           Travis T. Pregent
Date: December 16, 2020




                                                 5
